Allowable Subject Matter
Claims 41-45, 47-48, and 54-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a user equipment and non-transitory computer-readable medium storing executable instructions for processing a downlink (DL) transmission in a wireless network, determining different listen-before-talk (LBT) priority classes for the data elements of the DL transmission, performing an LBT operation based on a lowest LBT priority class between the uplink (UL) grant and physical downlink shared channel (PDSCH) of the DL transmission, and generating a UL transmission.
	Applicant’s independent claims recite generating a UL transmission within a first transmission opportunity based on the UL grant and an indication of whether to schedule the UL transmission within the first transmission opportunity using a single LBT interval to perform a clear channel assessment within a same transmission opportunity as the DL transmission or a second transmission opportunity that is outside the first transmission opportunity using a category 4 LBT protocol, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0048880 A1) discloses different 4 different LBT classes and determining to perform full or reduced LBT based on the TXOP length.
	Yerramalli et al. (US 2017/0280476 A1) discloses cross-transmission opportunity scheduling, in which uplink grants carry DCI including LBT parameters.
	Yerramalli et al. (US 2017/0280475 A1) discloses performing LBT procedure prior to a transmission opportunity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461